Citation Nr: 1817961	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for chronic periodontitis, to include as due to herbicide exposure, for compensation purposes only.

3. Entitlement to service connection for sleep apnea.

4. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at a May 2013 hearing conducted via videoconference, which addressed only the claim of service connection for a psychiatric disorder.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in March 2017, at which time the appeal of service connection for chronic periodontitis was remanded to the Agency of Original Jurisdiction (AOJ) to fulfill the Veteran's request for a Board hearing, which was scheduled for April 2017.  The Veteran failed to appear for this hearing and has not provided good cause for doing so.  As such, his request for a hearing pertaining to this issue is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

With respect to this claim, service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the AOJ has denied the Veteran's dental claim for VA compensation purposes, but has not yet adjudicated the claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes.  The issue of entitlement to service connection for dental treatment should be REFERRED by the AOJ to the appropriate VA Medical Center for appropriate determination.
The issues of service connection for sleep apnea and the application to reopen a claim of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he has been diagnosed with major depressive disorder that is etiologically related to his period of active service.

2. The Veteran has not been diagnosed with a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for chronic periodontitis for compensation purposes have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the current appeal has been previously remanded in March 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

I. Major Depressive Disorder

The Veteran seeks service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.  Initially, the Board observes the Veteran's service treatment records do not reflect complaints of, or treatment for, a psychiatric disorder.  However, at the May 2013 Board hearing, the Veteran testified that, beginning after his discharge from active service in 1969, he began to experience symptoms including flashbacks and nightmares.  In addition, the Veteran's spouse has stated that, prior to service, he was a good conversationalist, thoughtful, helpful, responsible, and family-oriented, whereas during and after service, he appeared nervous, anxious, and distant, exhibiting symptoms such as restless sleep, panic attacks, irritability, and social isolation.  The Board notes the symptoms as described by the Veteran and his wife are capable of lay observation and, thus, they are both competent to provide such evidence.  Furthermore, the Board finds these statements to be credible.

Significantly, the Veteran submitted a December 2017 Disability Benefits Questionnaire, completed by a private psychologist, with a supporting statement and medical evidence.  The private psychologist opined that, based on the evidence of record, including the Veteran's testimony and his wife's subsequent statement, and review of the claims file and pertinent medical journal articles, the Veteran currently suffers from major depressive disorder that more likely than not began in military service and continues uninterrupted.

The Board acknowledges the report of a May 2014 VA examination with September 2014 addendum opinion, which found the Veteran's current depression is less likely as not related to his active service.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the private psychologist's opinion, and resolving all doubt in his favor, the Board finds that service connection for major depressive disorder is warranted.

II. Chronic Periodontitis for Compensation Purposes

The Veteran also seeks compensation for chronic periodontitis.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate action and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran has claimed service connection generally for chronic periodontitis.  As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran has never at any time during the course of the appeal alleged incurring an injury or trauma to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, apply in this case.

In sum, there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder for compensation purposes.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for major depressive disorder is granted.

Service connection for a dental disorder for compensation purposes only is denied.


REMAND

In a July 2017 rating decision, the AOJ denied the Veteran's application to reopen a claim of service connection for hypertension, and denied service connection for sleep apnea on the merits.  In November 2017, the Veteran submitted a notice of disagreement (NOD) with respect to this rating decision.  To date, the AOJ has not issued a statement of the case (SOC) addressing the Veteran's NOD.  As a result, the proper course of action for the Board is to the matter for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of: (1) whether new and material evidence has been submitted sufficient to reopen a claim of service connection for hypertension; and (2) entitlement to service connection for sleep apnea.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal by filing a timely substantive appeal following the issuance of a statement of the case.  These issues should be certified and returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


